Martin, J.
There was evidence tending to show that the relation between the defendant and Cook, Sackett & Co., was;that of debtor and creditor. Morse on Banks, 384; 1 *227Daniels on Negotiable Instruments, § 334; People v. The City Bank of Rochester, 93 N. Y., 582.
If such was their relation, the plaintiff could not recover. That question should, at least, have been submitted to the jury. Hence I concur in the opinion of Hardin, P. J., that the judgment should be reversed and a new trial granted.